Citation Nr: 9904789	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.  

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1972 and from April 1973 to June 1987.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a May 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO denied the claims of 
service connection for residuals of injuries to the left and 
right ankles, residuals of a back injury, post-traumatic 
stress disorder, obesity and hearing loss.  The RO also 
denied entitlement to nonservice-connected disability pension 
benefits.  In December 1994, the veteran submitted a notice 
of disagreement with the denial of his claims.  A statement 
of the case was issued in May 1995, and the veteran submitted 
his substantive appeal that July.  In October 1996, the Board 
remanded the issue of hearing loss for further development, 
and denied the remaining claims.  The requested development 
was attempted without success, and the case was returned to 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Hearing disability was first demonstrated during service. 


CONCLUSION OF LAW

Hearing disability was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.103(a), 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's May 1974 reenlistment examination report 
reflects hearing acuity of 15/15 whispered voice, 
bilaterally.  At that time, the veteran did not report a 
medical history of hearing loss.  A work history report 
associated with the service medical records, shows that the 
veteran engaged in construction work, which exposed him to 
noise.  According to the report, he performed that type of 
work from July 1968 to January 1980, from March 1980 to May 
1984, and from June 1984 to February 1986.

The service medical records include reports of audiometric 
evaluations conducted in July 1983, February 1987, and May 
1987.  On each of those occasions, the veteran reported a 
medical history that included hearing loss.  

On reenlistment examination of July 1983, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
35
30
LEFT
30
35
25
35
25

On audiological evaluation in February 1987, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35/40
35
35
35
LEFT
40
35
30
40
35

At the time of his reenlistment examination in May 1987, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
35
35
LEFT
35
35
40
40
45

In October 1996, the Board remanded this case for the purpose 
of affording the veteran a VA examination to determine the 
current degree and extent of his hearing loss.  Since the 
veteran was incarcerated in West Virginia, the Board pointed 
out that the United States Court of Veterans Appeals (Court) 
has cautioned those who adjudicate claims of incarcerated 
veterans to be certain that they tailor their assistance to 
the peculiar circumstances of confinement.  Such individuals 
are entitled to the same care and consideration given to 
their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In keeping with the "caution" of Wood, the Board 
determined that a remand was required to provide the RO with 
another opportunity to fulfill the statutory duty to assist 
this veteran in developing the facts of his claim.  As 
requested, the RO attempted to arrange for an examination, 
and, when West Virginia authorities declined to transport the 
veteran across state lines, was able to arrange for an 
examination at the VA facility in Clarksburg, West Virginia.  
However, the veteran failed to appear. 

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim 
presented is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a) 
(1998). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

In this case, the only medical evidence of record consists of 
the service medical records since the current degree and 
extent of the veteran's hearing loss could not be ascertained 
due to his failure to report for his scheduled examination.  
Despite the lack of current findings related to the veteran's 
hearing status, the evidence demonstrates that a hearing 
disability existed during his active service.  A hearing 
disability meeting the requirements of 38 C.F.R. § 3.385 is 
documented in the reports of audiometric examinations 
conducted in 1983 and 1987.  The history of noise exposure 
due to years of construction work, many during his active 
period of service, is also noted.  Therefore, based on the 
evidence of record, it is reasonable to conclude that the 
hearing disability noted in the service medical records was 
incurred during service, and the appeal is granted.  


ORDER

Service connection for hearing loss has been established, and 
the appeal is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

